Citation Nr: 0004932	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic 
gastrointestinal disorder with elevated liver function tests 
and colitis as secondary to service-connected low back strain 
with degenerative disc disease of the lumbar spine.  

2.  Entitlement to an increased rating for low back strain 
with degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
chronic gastrointestinal disorder with elevated liver 
function tests and colitis on a secondary basis, a rating in 
excess of 20 percent for low back strain with degenerative 
disc disease of the lumbar spine (hereinafter "low back 
disability"), and a compensable rating for bilateral hearing 
loss.  Following additional development, the RO, in an August 
1999 rating decision, increased the disability evaluation for 
the low back disability to 40 percent, effective May 8, 1995.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 40 percent rating for his service-
connected low back disability.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204 (1999).  
Therefore, the Board will consider the increased rating issue 
on appeal.  

The issue of service connection for chronic gastrointestinal 
disorder with elevated liver function tests and colitis on a 
secondary basis will be addressed in the Remand section of 
this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claim of entitlement to service connection for 
chronic gastrointestinal disorder with elevated liver 
function tests and colitis as secondary to service-connected 
low back disability is supported by cognizable evidence 
showing that the claim is plausible.

3.  The veteran's low back disability is not shown to be 
productive of more than "severe" overall impairment; 
persistent symptoms of painful sciatic neuropathy are not 
shown by competent medical evidence to exist.

4.  The results of the most recent VA audiological evaluation 
in June 1999 indicate the veteran has pure tone threshold 
levels that average 40 decibels for the right ear and 43 
decibels for the left ear, with speech discrimination of 88 
percent for the right ear and 84 percent for the left ear; 
this equates to level II hearing in each ear.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for chronic gastrointestinal disorder with 
elevated liver function tests and colitis on a secondary 
basis.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 40 percent for low 
back strain with degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (1999).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§4.7, 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, 
4.87, Diagnostic Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1974 rating decision, the RO granted service 
connection for low back pain, evaluated as 10 percent 
disabling.  

VA examination in June 1975 revealed normal lumbar lordosis 
with no evidence of pain on palpation.  Heel and toe walking 
were within normal limits.  Sensory examination was within 
normal limits.  The diagnosis was low back pain.  

VA audiological evaluation in October 1975 revealed the 
following pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
70
LEFT
10
10
5
20
80

Speech recognition was 96 percent in each ear.  

In a November 1975 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling.  The RO also reduced the evaluation 
for the low back disability to noncompensable.  

On VA orthopedic examination in June 1995, the veteran 
reported a continuous dull, aching pain in his lower back.  
On examination of the back, the back appeared to be straight.  
The pelvic crests were level.  The leg lengths were equal.  
Spinous processes were nontender.  He complained of pain upon 
palpation of the right and left paravertebral muscles at the 
thoracolumbar junction.  The sacroiliac joints, sciatic 
notch, and sciatic nerves were nontender.  Straight leg 
raising was limited to about 65 degrees by hamstring 
tautness.  This also produced some low back pain.  He was 
able to walk on his heels and toes, and he could hop on both 
lower extremities.  Range of motion of the back was forward 
flexion to 55 degrees, backward extension to 30 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 25 
degrees, and bilateral rotation to 45 degrees.  X-rays of the 
lumbar spine showed a probable old mild, healed compression 
fracture.  The examiner noted that the veteran used both 
armrests to come to a sitting position from a chair.  He did 
not bend forward to tie his shoes.  The pertinent diagnosis 
was thoracolumbar paravertebral muscle spasm.  

On VA audiological evaluation in June 1995, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
75
LEFT
10
10
5
35
75

Speech recognition was 96 percent in each ear.  

Private medical records from Dr. D.J., dated from 1993 to 
1995, indicate that the veteran was taking Ibuprofen for back 
and neck pain.  In June 1995, he was seen to go over some 
laboratory test results.  At that time, he stated that he had 
never been told of any abnormal liver tests in the past 
except that one year ago he was told of minimal elevation.  
He had been taking Ibuprofen at the rate of about 600mg-
1200mg per day, and upon hearing that his liver functions 
were off he had discontinued this on his own.  Objective 
findings noted elevated liver function tests.  The assessment 
was increased liver function tests, probably related to 
nonsteroidal use but must consider other possibilities.  

In July 1995, the RO increased the disability evaluation for 
the low back disability to 20 percent.  

A September 1995 VA outpatient treatment record notes that 
the veteran had been taking Ibuprofen for 10 years for back 
pain and that this was a possible cause of his liver 
problems.  The assessments included colitis and liver 
dysfunction of unknown etiology.  

On VA general medical examination in May 1996, it was noted 
that following service the veteran was placed on nonsteroidal 
anti-inflammatory drugs such as Ibuprofen for back pain.  He 
was often taking as much as 2400mg a day to relieve back 
pain.  In 1979, he developed severe crampy abdominal pain 
with constipation alternating with diarrhea, sometimes with 
bleeding.  Flexible sigmoidoscopy in 1984 revealed spastic 
colon.  He continued on the anti-inflammatory drugs until 
early 1995 when he was found to have elevated and abnormal 
liver function tests.  His nonsteroidal anti-inflammatory 
drugs were stopped in mid 1995, and his liver function tests 
have gradually improved.  Objective findings noted that the 
veteran walked with a stiff back, protecting it from too much 
motion because of pain.  Straight leg raising was limited 
because of pain in the upper and mid back.  The diagnosis 
included liver damage now recovering secondary to anti-
inflammatory drugs which were used to treat back pain.  

On VA audiological evaluation in May 1996, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
75
LEFT
10
10
10
30
75

Speech recognition was 94 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild, bilateral 
high frequency sensorineural hearing loss.

Also included in the claims file are records from the Social 
Security Administration (SSA) showing that in December 1997, 
the veteran was determined to be disabled as of September 1, 
1995.  His primary diagnoses were degenerative disc disease 
at multiple levels, colitis, and irritable bowel syndrome.  
The SSA's supporting medical evidence consists of private and 
VA medical records, including an MRI in August 1997 showing 
small central disc herniation at L5-S1 and degenerative disc 
disease.  The records show that the veteran received physical 
therapy for chronic lumbar strain.  

On VA orthopedic examination in June 1999, the veteran 
reported that he continued to have severe low back pain with 
radiation down both legs, right more than left, and 
associated muscle spasm.  He took Morphine and Oxychodone.  
He did not describe incontinence.  He walked with a right leg 
limp.  Physical examination revealed mild loss of the normal 
lordosis and mild paraspinal muscle spasm and tenderness.  
Range of motion of the lumbar spine with pain and guarding 
was flexion to 60 degrees, extension to 15 degrees, right 
flexion to 10 degrees, left flexion to 30 degrees, and 
bilateral rotation to 10 degrees.  On neurological 
evaluation, deep tendon reflexes were:  patellar 2+ right, 3+ 
left; and Achilles 3+ right, 2+ left.  Sensory examination 
was normal in both lower extremities.  The veteran was able 
to perform the maneuvers for squatting and straight leg 
raising.  Heel and toe walking was normal bilaterally.  The 
diagnosis was degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  The examiner 
estimated that when the veteran was symptomatic there was a 
20% decrease in excursion, strength, speed, coordination, and 
endurance.  

On VA audiological evaluation in June 1999, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
75
LEFT
15
20
20
40
90

Speech recognition was 88 percent in the right ear and 84 
percent in the left ear.  The diagnosis was bilateral severe 
precipitous high frequency sensorineural hearing loss 
beginning at 3,000 Hertz.  

In August 1999, the RO increased the disability evaluation 
for the low back disability to 40 percent.  

Analysis

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (Fed.Cir. 1997).  Under the provisions of 
38 C.F.R. § 3.310(a) (1999), service connection may be 
established for disability which is proximately due to or the 
result of a service-connected disease or injury.  

However, the threshold question to be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection is well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no duty to assist in developing the facts pertinent 
to the claims.  See Morton v. West, 12 Vet. App. 477 (1999); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury (or as the result of a service-connected 
condition); and (3) medical evidence of a nexus between the 
claimed in-service (or service-connected) disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Epps v. Gober 126 F.3d at 
1468 (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra); see also Allen v, Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Regarding the issue of service connection for chronic 
gastrointestinal disorder with elevated liver function tests 
and colitis as secondary to service-connected low back 
disability, the Board finds that the veteran's claim is well 
grounded.  In this regard, the Board notes that the May 1996 
VA examination which diagnosed liver damage secondary to 
anti-inflammatory drugs which were used to treat back pain is 
enough to make the claim well-grounded.  See Savage v. Brown, 
10 Vet.App. 488 (1997); see also Mattern v. Brown, 12 
Vet.App. 222 (1999) (holding that a well-grounded claim need 
only be plausible, not conclusive).


II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A.  Low Back Disability

The veteran's low back condition is currently evaluated as 40 
percent disabling under Diagnostic Codes 5293 and 5295.  
Under Diagnostic Code 5295, a 40 percent evaluation is the 
maximum amount allowed for severe lumbosacral strain.  Severe 
strain is indicated by listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritis, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Under diagnostic code 5292, a 40 percent disability 
evaluation is the maximum amount allowed, and it indicates 
severe limitation of motion of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Therefore, further consideration of 
those diagnostic codes would not be useful in this case.

A rating greater than that currently in effect is also 
available where there is pronounced intervertebral disc 
syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (diagnostic code 5293); complete bony 
fixation, or ankylosis, of the spine (diagnostic code 5286); 
unfavorable ankylosis of the lumbar spine (diagnostic code 
5289); or residuals of a fractured vertebra (diagnostic code 
5285).  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293 (1996).  See West v. Brown, 6 Vet.App. 35, 39 (1993) 
(absent contrary expression by claimant, VA must consider 
entitlement to all available ratings for service-connected 
condition).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination. 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, diagnostic code 5286 is, 
similarly, not applicable.  In addition, diagnostic code 5289 
is not applicable because there is no evidence of ankylosis 
of the lumbar spine.

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  However, 
the most recent VA examination revealed no symptoms 
compatible with sciatic neuropathy.  The 1999 neurological 
examination was essentially normal, with no evidence of 
radiculopathy or peripheral neuropathy.  Therefore, in the 
absence of the requisite "pronounced" neurological 
pathology appropriate to the schedular criteria listed, the 
criteria for an evaluation greater than 40 percent, under 
diagnostic code 5293, have not been met or approximated.

In view of the foregoing, therefore, the Board finds that the 
veteran's service-connected low back condition is manifested 
by findings that are not shown to be more than severe in 
nature, and that the preponderance of the evidence is against 
his claim for an increased rating for this disability.  In 
addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. provides 
a basis for granting an increased rating for the veteran's 
low back disability, to include considerations of functional 
impairment due to pain, which is found to be contemplated by 
the 40 percent rating now in effect.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5289, 5292, 5293, 5295; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

B.  Hearing Loss

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal the 
schedular criteria for evaluation of hearing impairment were 
revised, effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Where a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Upon review, the Board finds that the amended regulations did 
not result in any substantive changes.  Essentially, the old 
and new regulations for evaluating a hearing loss disorder 
are identical.  See 64 Fed. Reg. 25202 (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VII.  


TABLE VI

Numeric Designation of Hearing Impairment


Average Puretone Decibel Loss



0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+

92-
100
I
I
I
II
II
II
III
III
IV
Percent
84-90
II
II
II
III
III
III
IV
IV
IV

76-82
III
III
IV
IV
IV
V
V
V
V
of
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
Discrimin
ation
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X

36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X

0-34
IX
X
IX
IX
IX
IX
IX
IX
IX

On the most recent audiometric examination in June 1999, the 
veteran's right ear pure tone threshold average was 40; his 
speech recognition was 88 percent (Level II).  The veteran's 
average left ear pure tone threshold was 43; his speech 
recognition was 84 percent (Level II).  Accordingly, the 
schedular criteria for a compensable rating are not met.  
Moreover, since there are specific requirements in terms of 
pure tone threshold averages and speech reception test 
results for each percentage rating, the assignment of a 
compensable rating utilizing the provisions of 38 C.F.R. 
§ 4.7 is not appropriate.  The veteran's test results clearly 
fall within the parameters for a zero percent rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, Tables VI, 
VII, Diagnostic Code 6100.

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that neither of those situations applies in this 
case.  Therefore, the Board finds that the application of the 
Schedule pursuant to the criteria in effect prior to June 10, 
1999, remains identical using the criteria in effect 
subsequent to that date.


ORDER

The claim for service connection for chronic gastrointestinal 
disorder with elevated liver function tests and colitis on a 
secondary basis is well grounded.  

Entitlement to an increased rating for low back strain with 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



REMAND

Having determined that the veteran's claim for service 
connection for chronic gastrointestinal disorder with 
elevated liver function tests and colitis on a secondary 
basis is well-grounded, VA has a statutory duty, which is 
neither optional nor discretionary, to assist veteran with 
the development of the facts pertinent to his well-grounded 
claim.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  The duty to 
assist includes, where appropriate, the conduct of a thorough 
and contemporaneous medical examination.  See Wilkonsin v. 
Brown, 8 Vet.App. 263, 268 (1995) (quoting Green (Victor) v. 
Brown, 1 Vet.App. 121, 124 (1991)).  When an examination 
report does not contain sufficient detail, the report must be 
returned as inadequate.  38 C.F.R. § 4.2 (1999).

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In Allen, the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal) held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  Accordingly, the RO must review the veteran's 
claim in light of the recent Court decision and determine 
whether there has been any increment in severity of his 
nonservice-connected chronic gastrointestinal disorder with 
elevated liver function tests and colitis which can be 
attributed to his service-connected low back disability. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for gastrointestinal 
or liver problems since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive gastrointestinal 
examination to determine the nature and 
etiology of any gastrointestinal or liver 
disorder found.  All indicated studies, 
to include liver function tests, should 
be conducted.  The examiner should 
express an opinion as to whether any 
gastrointestinal or liver disorder 
present is related to the service-
connected low back disability or 
medications used to relieve low back pain 
(i.e., Ibuprofen).  If the examiner 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
his gastrointestinal or liver problems as 
a result of the service-connected low 
back disability, and if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  The complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for chronic gastrointestinal 
disorder with elevated liver function 
tests and colitis on a secondary basis.  
Consideration should be given to all 
applicable laws and regulations as well 
as the Court's holding in Allen.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 



